Citation Nr: 1339962	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  03-36 457	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether to vacate that portion of the August 1987 Board decision that denied service connection for ear damage, bilateral hearing loss, and tinnitus, and denied reopening service connection for a fungus condition of the feet and groin.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to July 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from decisions rendered by the Portland, Oregon Regional Office (RO) of the Department of Veterans Affairs (VA).  

This case has a lengthy procedural history.  In January 1984 and June 1985 decisions, the RO denied claims for service connection for post-traumatic stress disorder (PTSD), ear damage, hearing loss and tinnitus, and denied reopening service connection for a fungal condition to the feet and groin.  In his September 1985 substantive appeal, the Veteran requested a hearing before the Board.  

In an August 1987 decision, the Board, in pertinent part, denied the claims.  No hearing was conducted prior to the issuance of the decision.  In July 2001, the Board acknowledged that the Veteran had previously requested a hearing.  He was offered an opportunity for a videoconference hearing and advised that the Board would vacate its August 1987 if he appeared at the hearing.  

A hearing was held in November 2001.  At such time, the Board Member chairing the hearing stated that the issue on appeal was "entitlement to an earlier effective date for the grant of service connection for PTSD."  No testimony was provided as to the claims for ear damage, hearing loss and tinnitus, or a fungal infection to the feet and groin.  

In February 2002, the Board vacated only that portion of the August 1987 decision that denied service connection for PTSD.  No action was taken as to other claims decided in the decision.  In an October 2002 statement, the Veteran filed a Motion for Revision of the February 2002 Board decision on the basis of CUE.  In the motion, he contended that the Board should have vacated the entire August 1987 decision.  

In an August 2006 letter, the Board offered the Veteran an opportunity for another hearing.  A hearing was conducted by the undersigned in September 2006.  The parties agreed that the testimony would focus on whether there was clear and unmistakable error (CUE) in that part of the August 1987 Board decision that denied hearing loss and tinnitus.  On the record, he withdrew a motion alleging CUE in that portion of the August 1987 Board decision that denied service connection for a fungal condition of the feet and groin.  During the hearing, he was asked the following:

Q.  Now, when you requested a hearing in 1987, was it your intent to have a hearing on all three issues that were currently pending at that time, which was PTSD, hearing loss and tinnitus, and a fungal condition of your foot?

A.  Yes.  

In May 2007, the Board dismissed the claim alleging CUE in that part of the August 1987 Board decision that denied hearing loss and tinnitus.  The Veteran appealed that determination to the Veterans Claims Court.  In May 2009, the Court vacated the Board's decision, finding that the Board provided inadequate reasons and bases.  

In May 2010, the Board issued another decision in which it found that the portion of the August 1987 decision that denied service connection for hearing loss and tinnitus did not contain CUE.  The Veteran appealed that determination to the Court.  

In a May 2012 Memorandum Decision, the Court vacated and remanded the May 2010 Board decision that found no CUE in that part of the August 3, 1987, Board decision that denied service connection for ear damage, hearing loss, and tinnitus.  The Court found that remand was warranted because the Board did not "address the reasonably raised issue of whether the August 1987 Board decision should be vacated as a violation of [the Veteran's] due process rights."  

As to the request to vacate, the Court stated that the Veteran had previously requested a hearing before the Board prior to its August 1987 decision and was later told that if he had a hearing, the Board decision would be vacated.  The Court further noted that the Secretary had conceded that on several occasions the Veteran had requested the Board vacate all issues addressed in the August 1987 decision.  Finally, the Court directed the Board to address the motion to revise the February 2002 Board decision on the basis of CUE.  

ORDER TO VACATE

VA has a duty to sympathetically read a veteran's pleadings "with respect to all pro se pleadings."  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  Here, the Veteran has presented argument reasonably raising a request to vacate claims for service connection for ear damage, hearing loss and tinnitus and a claim to reopen service connection for a fungal condition of the feet and groin addressed in the August 1987 Board decision.  

For example, in May 2006, the Veteran argued in a Motion for Revision of the Board's August 1987 decision based on clear and unmistakable error that "all issues in the August 1987 Board decision should be vacated and reconsidered."  In the April 2002 notice of disagreement, he stated that because "[the Board d]ecision of August 3, 1987 NO LONGER EXIST[S]" the issues relating to ear damage, bilateral defective hearing, and tinnitus are on appeal.  

In July 2002, he asserted that, because the Board vacated its August 1987 decision with respect to his claim for benefits for PTSD, this decision "must be applied to ALL ISSUES on appeal" in the August 1987 Board decision.  Further, during the September 2006 video hearing, the Veteran stated that it was his intent to have a hearing on the issues that were pending before the Board.  

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2012).  A prejudicial failure to afford a veteran a hearing is an example of a circumstance where denial of due process of the law will be conceded.  38 C.F.R. § 20.904(a)(3).

Here, the Veteran previously requested a hearing before the Board to address claims for service connection for ear damage, hearing loss and tinnitus, and the claim to reopen service connection for a fungal condition of the feet and groin.  While he provided testimony during hearings in November 2001 and September 2006, he was never afforded the opportunity to provide testimony to the underlying merits of the issues addressed in the January 1984 and June 1985 decisions.  

Rather, the November 2001 hearing addressed a claim for an earlier effective date for PTSD.  The September 2006 hearing discussed issues of hearing loss and tinnitus but only in the context of whether there was CUE in the August 1987 Board decision.  Since his request for a hearing was pending prior to the August 1987 decision and since he was never afforded a hearing to address the claims for service connection for ear damage, hearing loss and tinnitus, and the claim to reopen service connection for a fungal condition of the feet and groin, he has been denied due process.  The denial of due process is potentially prejudicial to the Veteran.  

As such, the remaining portion of the August 1987 decision that denied service connection for ear damage, hearing loss and tinnitus, and denied reopening service connection for a fungal condition of the feet and groin is VACATED.  

Because the Board is vacating that portion of the August 1987 decision, any remaining claim for revision of that decision or the February 2002 decision on the basis of CUE is rendered moot.   


REMAND

To date, the Veteran has not been afforded the requested hearing, and there is no indication that he has withdrawn his request or otherwise waived his right to a Board hearing; hence, the hearing must be scheduled.  See 38 C.F.R. § 20.700 (2013).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing at the RO before a Veterans Law Judge following the usual procedures set forth in 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2013) in the order that the request was received.  Appropriate notification should also be provided to his representative, if any.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



	                        ____________________________________________
	L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals

